                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                             :            Chapter 11
                                   :
ENERGY FUTURE HOLDINGS, et al.,    :            Bankruptcy Case No. 14-10979 (CSS)
                                   :
                      Debtors.     :
__________________________________ :
NEXTERA ENERGY, INC.,              :
                                   :
                      Appellant,   :
                                   :
     v.                            :            C. A. No. 18-1769-RGA
                                   :
ELLIOTT ASSOCIATES, L.P., et al.,  :            BAP 18-00051
                                   :
                      Appellees.   :


                                 RECOMMENDATION

             At Wilmington this 20th day of December, 2018.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

             The parties have engaged in informal discussions regarding the issues to

this appeal, but have not reached a consensual resolution. The parties request that the
following briefing schedule be entered:

       Appellant’s Opening Brief           42 days from the date this Court enters an
                                           order approving a briefing schedule in this
                                           appeal

       Appellees’ Opening Brief            42 day after service of Appellant’s opening
                                           brief

       Appellant’s Reply Brief             21 days after service of Appellees’ Opening
                                           Brief


              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections are anticipated to this Recommendation pursuant to 28 U.S.C.

§ 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1 because the Recommendation

is consistent with the parties’ request.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                           /s/ Mary Pat Thynge
                                           Chief U.S. Magistrate Judge Mary Pat Thynge
